Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 6-7, 10, 11-16 and 18 are rejected under 35 U.S.C. 103 as being obvious over US 2017/0092906 A1 to Park et al., hereinafter referred to as “PARK”, and in further view of US 2014/0255739 A1 to Maleki et al., hereinafter referred to as “MALEKI”.
Regarding Claim 1, PARK teaches a secondary battery (see [0002-0012]) comprising an electrode assembly (see [0016-0028]) having a first sub-electrode assembly (see upper unit being a first sub-electrode assembly in annotated FIG 1 below, and [0016] wherein the electrode assembly includes two or more unit cells having different planar sizes) and second sub-electrode assembly (see lower unit being second sub-electrode assembly in annotated FIG 1 below and teaching in [0016]) wherein there is a stacked arrangement being a positive electrode, a negative electrode, and a separator between the positive electrode and the negative electrode (see [0016]), the electrode assembly having a stacking direction (see unit cells being stacked in a height direction in [0016]); an electrolyte (see there being an electrolyte in the embodiment when discussed in [0045]); and an exterior body housing the electrode assembly and the electrolyte (see electrode assembly being mounted in a battery case in [0075]; see again teaching having an electrolyte therewithin in [0045]), 
wherein the exterior body (see annotated FIG 1) comprising a low step portion adjacent to a high step portion, the low step portion having a first height and the high step portion having a second height, the first height being less than the second height, and wherein the exterior body also comprises a first stepped surface between a top surface of the low step portion and a top surface of the high step portion, and the top surface of the low step portion extends along a plane transverse to the stacking direction of the electrode assembly (see unit cells being stacked in a height direction on the basis of a plane in [0016]).

    PNG
    media_image1.png
    546
    1048
    media_image1.png
    Greyscale

PARK is silent to the first sub-electrode assembly being continuous with the second sub-electrode assembly. MALEKI is relied upon for its teaching of a multi-faceted electrode assembly having a separator therebetween a cathode and an anode where material is removed to create a U-shaped configuration of a jelly-roll type electrode assembly (see [0064-0069], FIG 10 and 11, and [0036-0070] teaching alternative embodiments) and further, the jelly-roll electrode assembly folded or wound at both ends forming an upper assembly and a lower assembly in a step shape from a continuous folded or wound material ( [0079-0084], FIGs 18, 19) that can be incorporated into a housing ( [0059-0060]). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify PARK with the teachings of MALEKI to take advantage of its easily customizable construction for batteries adapted to best fit and save space in electronic devices (see MALEKI [0057]). 
	Regarding Claims 6, 7 and 10, PARK teaches the first stepped surface being a side surface of the high step portion, adjacent to one side of the low step portion, and further, the top surface of the low step portion being continuous with the first stepped surface and the top surface of the low step portion extending in a direction different from that of the first stepped surface (see annotated FIG 1 above; see also lining there around battery assembly in FIG 3; see further, [0060-0069]). 
Regarding Claims 11 and 12, PARK teaches there being various external shapes wherein the electrode assembly includes two or more unit cells having different planar sizes being stacked however, is silent to there being a second high step portion, the second high step portion being adjacent to the low step portion and having a third height, wherein the first height is less than the third height, and wherein at least a second stepped surface is formed between the top surface of the low step portion and a top surface of the second high step portion, and further the second stepped surface extending in a direction different from an extending direction of the top surface of the second high step portion, and wherein the second stepped surface and the top surface of the second high step portion are continuously formed. It would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention with the teachings in PARK for the additional stacking of a unit thereontop of the shown arrangement in accordance with the structure of the receiving parts and receiving section in the device produced, therein meeting the limitations of the claim having a portion with a third height and additional surface.
Regarding Claim 13, PARK teaches the first sub-electrode assembly and the second sub-electrode assembly  having different width dimensions in a section view (see teaching in which two or more unit cells discussed in [0016-0021] have different planar sizes, see also FIG 1). 
Regarding Claims 14, 15 and 16, PARK teaches the electrode assembly having stacked/folded structure (see [0006]) or, alternatively, that the electrode assembly have a jelly-roll (wound) type structure in which a long sheet type positive electrode and a long sheet type negative electrode, to which active materials are applied, are wound in the state in which a separator is disposed between the positive electrode and negative electrode, or a combination (stacked/folded) type structure ([0006]. Under applicant’s own admission, Applicant has submitted that it is well known in the art that planar laminated battery structures and winding battery structures are obvious variants of each other (see Response to Election/Restriction filed 26 May 2021).
Regarding Claim 18, PARK teaches the secondary battery being a lithium ion secondary battery (see [0049]) and further the application of active materials thereon long sheet type positive electrode and long sheet type negative electrode (see [0006]). While PARK is not specific to active materials applied thereon each of the positive and negative electrodes being capable of storing and releasing lithium ions, the materials in PARK are the same materials as the claimed materials in instant Claim 1 and would therefore be expected to be capable of storing and releasing lithium ions (see MPEP 2112).

Claims 2-5 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over US 2017/0092906 A1 to Park et al. in further view of US 2014/0255739 A1 to Maleki et al., as applied to Claim 1 above, and in further view of US 2018/0013109 A1 to Bin et al., hereinafter referred to as “BIN”.
Regarding Claim 2 and 3, PARK teaches the mounting of a receiving part or receiving parts corresponding to the external shape of the electrode assembly (see [0046-0048]; see also see indented portion 122 in [0067-0069], FIGs 1-3), particularly such that the upper case and the lower case are coupled to each other to receive the electrode assembly in a sealed space defined therebetween, however, PARK is silent to there being a board thereon the top surface of the low step portion. 
BIN is relied upon for its teaching of having a protection circuit module 280 fitted and mounted in a spaced space S of the stepped battery 200 (see Embodiment 2 [0034-0041], FIG 4; see alternatively, Embodiment 3 having circuit board 380 having a size corresponding to that of the spaced space S in [0042-0048], FIGs 5-6). 
One having ordinary skill in the art as of the effective filing date of the claimed invention would have been motivated to modify PARK with the teachings of BIN for mounting a protection circuit module or, alternatively, a circuit board, being sized to fit therewithin (see annotated FIG 3 of PARK and annotated FIG 4 of BIN showing corresponding features relative to the claimed features) the space defined in the electrode assembly in order to protect the circuit against external forces (see BIN [0040-0041]) and maintain an overall flat shape of the battery to improve its size efficiency and practicability (see BIN [0039; 0047-0048])

    PNG
    media_image2.png
    285
    416
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    298
    633
    media_image3.png
    Greyscale

Regarding Claims 4 and 5, while PARK is not particular to the height and width of dimensions of the receiving parts being smaller than the height and width dimensions of the top surface of the low step portion. However, PARK teaches the receiving parts being mounted in the space defined by the indented portion and further teaches the reconfiguration of the electrode assembly having different structure based on the structure of the parts to have it be easily adapted to the shapes of devices having varying size (see [0070-0080]). 
BIN is relied upon for its teaching having the protection circuit module 280 mounted therewithin spaced space S of the stepped battery 200 having a height equal to or less than a stepped height of the second cell 130 (see [0038-0041]). BIN further teaches sizing the protection circuit module 280 so it may be inserted into the inner space of the system so as it can be recessed therebetween the sides left and right and be protected against external object (see [0037-0048]).
One having ordinary skill in the art as of the effective filing date of the claimed invention would have been motivated to modify PARK with the teachings of BIN for mounting a protection circuit module or, alternatively, a circuit board, being sized to fit therewithin the space defined in the electrode assembly in order to protect the circuit against external forces (see BIN [0040-0041]) and maintain an overall flat shape of the battery to improve its size efficiency and practicability (see BIN [0039; 0047-0048]).
Regarding Claims 19 and 20, PARK teaches the battery cell being in a device and the device being a mobile phone, a portable computer, a smart phone, a tablet PC, a smart pad (see [0050]). PARK further teaches the battery case having the battery assembly provided with receiving parts corresponding to the external shape of the electrode assembly such that the upper case and the lower case are coupled to each other to receive the electrode assembly in a sealed space defined therebetween. PARK is silent to there being a board. 
BIN is relied upon for its teaching of having a protection circuit module 280 fitted and mounted in a spaced space S of the stepped battery 200 (see Embodiment 2 [0034-0041], FIG 4; see alternatively, Embodiment 3 having circuit board 380 having a size corresponding to that of the spaced space S in [0042-0048], FIGs 5-6). 
One having ordinary skill in the art as of the effective filing date of the claimed invention would have been motivated to modify PARK with the teachings of BIN for mounting a protection circuit module or, alternatively, a circuit board, being sized to fit therewithin the space defined in the electrode assembly in order to protect the circuit against external forces (see BIN [0040-0041]) and maintain an overall flat shape of the battery to improve its size efficiency and practicability (see BIN [0039; 0047-0048]).

Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being obvious over US 2017/0092906 A1 to Park et al. in further view of US 2014/0255739 A1 to Maleki et al., and further in view of US 2018/0013109 A1 to Bin et al. as applied to Claim 2, and in further view of US 2015/0372353 A1 to Ryu et al., hereinafter referred to as “RYU”.
Regarding Claims 8 and 9, and 17, PARK teaches there being electrode terminals located on one side of the electrode assembly, on opposite sides of the electrode assembly, or located on one side and an adjacent side of the electrode assembly (see [0018]). PARK further teaches the electrode terminals and PARK in view of BIN teaches there being a board (see protection circuit module 280 in BIN [0037-0042] mounted therewithin space S of the stepped battery 200, see also annotated FIG 3 of PARK and annotated FIG 4 of BIN showing corresponding features relative to the claimed features). However, PARK is silent to the external terminal comprising an exposed portion of the first stepped surface, an exposed portion of the top surface of the low step portion, or a combination thereof, and wherein the external terminal is configured to be electrically connectable to the board via wiring. 
RYU is relied upon for its teaching of positive electrode terminal 112 and negative electrode terminal 112 protruding toward a protection circuit module 250 therewithin the cut portion (see [0051-0054]).

    PNG
    media_image4.png
    344
    569
    media_image4.png
    Greyscale

RYU further teaches the protection circuit module 250 being electrically connected to the positive electrode tab (external terminal) formed at the positive electrode of the electrode assembly and the negative electrode tab (external terminal) formed at the negative electrode of the electrode assembly (see [0028]). While RYU is not particular to this electrical connection as being via wiring, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention that using battery cells connected to the board (see [0013]) within a device would require some manner of wiring.
One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify PARK with the teachings of RYU in order to take advantage of the minimized quantity of material necessary to form connection therebetween electrode assembly and terminals and further reduce the dead space of the overall structure (see RYU [0030]). 

Alternatively, Claims 14-16 are rejected under 35 U.S.C. 103 as being obvious over US 2017/0092906 A1 to Park et al. in further view of US 2014/0255739 A1 to Maleki et al., as applied to Claim 1 above, and in further view of US 2014/0099525 A1 to Kwon et al., hereinafter referred to as “KWON”.
Regarding Claims 14, 15 and 16, PARK teaches the electrode assembly having stacked/folded structure (see [0006]) or, alternatively, that the electrode assembly have a jelly-roll (wound) type structure in which a long sheet type positive electrode and a long sheet type negative electrode, to which active materials are applied, are wound in the state in which a separator is disposed between the positive electrode and negative electrode, or a combination (stacked/folded) type structure (see [0006]). However, Neither PARK nor MALEKI teach the particular electrode assembly wherein the first sub-electrode assembly has a planar laminated structure and the second sub-electrode assembly has a winding structure. KWON can be relied upon for teaching alternative electrode assemblies wherein there is a stacked or folded type structure (see FIGs 1-5) as well as the combination of a laminated electrode and a wound electrode in a continuous electrode assembly (see FIG 6, or alternatively, FIG 9, [0052-0060]). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify PARK in further view of MALEKI to further include the teachings of KWON in order to take advantage of the simple and economical manufacturing process that allows a wider expanse of customization regarding battery structure to better equip it for fitting in the device with space-efficiency (see KWON [0029-0035]).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection relies on the combinations of references not previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 9-10, 14-15, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6, 8-9, 11-12, and 16 of copending Application No. 16/362,949. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Instant Claim 1 and copending Claim 1 both claim a substantially identical structure regarding a secondary battery comprising: an electrode assembly having a positive electrode, a negative electrode, and a separator between the positive electrode and the negative electrode; an electrolyte; and an exterior body housing the electrode assembly and the electrolyte, wherein the exterior body comprising at least a low step portion adjacent to a high step portion can further be considered as having at least two step portions each having a height as the low step portion having a first height and the high step portion having a second height, the first height being less than the second height are equivalent features. Further, both claims claim a stepped surface formed between a top surface of the low step portion and a top surface of the high step portion. 
Instant Claim 9 includes an external terminal further comprising an exposed portion of a side surface of the low step portion and therefore reads on copending Claim 1. 
Instant Claim 2 substantially matches copending Claim 1, except instant Claim 2 is directed toward a secondary battery having the board and instant Claim 1 is directed toward a device having a secondary battery and board; as both claims include a board provided on the top surface of the low step portion and claim equivalent structure to the low step portion in instant Claim 1, instant Claim 2 encompasses copending Claim 1.
Instant Claim 6 encompasses copending claim 3.
Instant Claim 10 encompasses copending claim 6. 
Instant Claim 14 encompasses copending Claim 8.
Instant Claim 15 encompasses copending Claim 9. 
Instant Claim 18 encompasses copending Claim 11. 
Instant Claim 19 is substantially identical to copending Claim 12. 
Instant Claim 20 encompasses copending Claim 16. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722